DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 09/02/21.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claims 11-13, 15, and 16 under 35 U.S.C. 103 as being unpatentable over Gil-Escrig et al. (Chem. Commun.  2015, 51, page 569) in view of Moon et al. (US 2016/0268510 A1) as set forth in the Final Rejection filed 07/02/21 is overcome by the cancellation of the claims.

4.	The rejection of Claims 11 and 14-17 under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2016/072809 A1) in view of Moon et al. (US 2016/0268510 A1) as set forth in the Final Rejection filed 07/02/21 is overcome by the cancellation of the claims.

Allowable Subject Matter
5.	Claims 1-7 and 10 are allowed.
	The closest prior art is provided by Gil-Escrig et al. (Chem. Commun.  2015, 51, page 569), which discloses a hybrid-inorganic methyl-ammonium lead iodide perovskite-based light-emitting diode:

    PNG
    media_image1.png
    130
    182
    media_image1.png
    Greyscale

((a), Fig. 1) comprising a film of perovskite material (CH3NH3PbI3), PEDOT:PSS (ionic-conducting polymer), and PCBM and pTPD (third paragraph, page 569).  However, it is the position of the Office that neither Gil-Escrig et al. singly nor in combination with any other prior art provides sufficient motivation to produce the Applicant’s invention, particularly in regards to the presence of the ionic-conducting and ionic-insulating polymers in the relative ratios as recited in the claims.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY YANG/Primary Examiner, Art Unit 1786